Citation Nr: 0020008	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic bilateral 
metatarsal phalangeal disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
June 1960.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Nashville Regional Office (RO) rating decisions which denied 
service connection for chronic bilateral metatarsal 
phalangeal disability.


FINDING OF FACT

The veteran sustained traumatic injury to both feet in a 
parachute jump during service, requiring hospitalization, 
casting, and physical therapy; the evidence indicates that 
the current degenerative arthritis of the first metatarsal 
phalangeal joints of both feet is likely the result of in-
service foot injury.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his arthritis of the first metatarsal phalangeal joints of 
both feet developed as a result of in-service injury.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131.  Service connection may also be allowed 
on a presumptive basis for arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's DD Form 214 reveals that, in 1959, he completed 
basic airborne training at Ft. Campbell, Kentucky, and 
received the parachute badge.  His service medical records 
show that he sustained bilateral tarsometatarsal strain in a 
parachute jump in November 1959, resulting in pain and 
inability to walk and required hospitalization, casting of 
both feet, and a period of physical therapy; on hospital 
admission, marked tenderness and slight swelling along the 
first metatarsal phalangeal and tarsometatarsal joints of 
both feet were noted, but there was no evidence of fracture 
or dislocation; the right foot injury was noted to have 
healed faster than the left.  On service separation medical 
examination in June 1960, a history of in-service 
hospitalization due to bilateral foot sprain was noted, but 
there was no clinical evidence of any sequelae.  On 
enlistment in the Army National Guard in September 1960, no 
pertinent report or clinical findings were indicated.

VA medical records in May 1996 reveal treatment associated 
with bilateral foot pain; on examination, the veteran 
reported history of bilateral foot pain since a parachuting 
injury in service.

August 1996 letters from the veteran's former fellow 
serviceman and a friend who has known him since 1955 indicate 
that the veteran sustained bilateral foot injuries in a 
parachute jump in 1959 and was incapacitated for several 
months thereafter.

An August 1996 letter from another of the veteran's friends 
and boxing partner (who has known him since 1957) reveals 
that the veteran sustained injury to both feet in service, 
and experienced increased difficulty with both feet since 
that time.

On VA orthopedic examination in November 1997, the veteran 
indicated that he had problems with his feet (including pain 
and functional impairment) since a parachute injury in 
service, noting that the severity of symptoms was gradually 
increasing in severity and persistence over the years.  On 
examination, there was no evidence of tenderness or deformity 
(other than bilateral flat feet), but X-ray study of the feet 
showed some narrowing of the first metatarsal phalangeal 
joints (greater on the right); history of bilateral 
tarsometatarsal sprain in 1959 and bilateral pes planus were 
diagnosed.

At a January 2000 Travel Board hearing, the veteran testified 
that he sprained both feet in a parachute jump during 
service, requiring hospitalization and casting.  He indicated 
that he initially sought medical treatment for the feet in 
about 1962, but medical records from that time were not 
available.  Reportedly, he treated himself for the pain with 
over-the-counter medication and caution on activity for many 
years; in the past several years, the pain and impairment 
intensified (greater on the right foot) to the point that he 
sought medical treatment at a VA facility.  

Based on the foregoing, the Board finds that the evidence 
supports service connection for degenerative arthritis 
involving metatarsal phalangeal joints of both feet.  
Although the veteran is not shown to have received medical 
treatment for bilateral foot pain and impairment for years 
following his service separation, his service medical records 
clearly show that he sustained injury to both feet in a 
parachute jump in service; he was hospitalized following the 
injury, required bilateral foot casting, and underwent 
physical therapy; his records show that the right foot injury 
was more severe than the left.  The veteran and his friends 
have indicated that he experienced pain and impairment of 
both feet since his in-service injury, gradually increasing 
in severity and persistence over the years.  The Board notes 
that although neither the veteran nor his friends are shown 
to be competent to provide a medical diagnosis of a chronic 
disability, or to relate current disability to a specific 
cause, see Grivois, 6 Vet. App. at 140, citing Espiritu, 
2 Vet. App. at 494, they are competent to state that the 
veteran experienced personally observable symptoms of foot 
pain and functional impairment over the years.  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991).  Finally, on VA 
orthopedic examination in November 1997, the diagnosed 
history of bilateral tarsometatarsal sprain in 1959 was 
supported by X-ray evidence showing mild spurring of the 
first metatarso-phalangeal joints (greater on the right than 
the left), which is consistent with the service medical 
records and the veteran's January 2000 hearing testimony.  
Thus, resolving the benefit of the doubt in the veteran's 
favor, the Board finds that the current tarsometatarsal 
sprain and spurring of the first metatarsophalangeal joints 
of both feet developed as a result of his in-service injury.  
38 C.F.R. § 3.102 (1999).


ORDER

Service connection for arthritis of the first metatarsal 
phalangeal joints of both feet is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

